Citation Nr: 0834444	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  06-36 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left eye 
condition, claimed as blurred vision, vitreous floaters, and 
chronic marginal blepharitis.

3.  Entitlement to an initial, compensable rating for right 
ear disability with myringotomy, tube insertion, and history 
of pain.

4.  Entitlement to an initial rating in excess of 10 percent 
for tinea versicolor.

5.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

6.  Entitlement to an increased (compensable) rating for 
anxiety state, prior to June 29, 2006.

7.  Entitlement to a rating in excess of 10 percent for 
anxiety state since June 29, 2006.

ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran had active service from October 1982 to October 
2004.  The veteran currently resides in Japan.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from November 2005 and March 2007 rating 
decisions by the Pittsburgh RO.  

In the November 2005 rating decision, the RO, inter alia, 
denied service connection for chronic low back pain, but 
granted service connection and assigned an initial 0 percent 
(noncompensable) rating for sinus pain with right ear 
pressure and myringotomy with tube insertion, effective 
November 1, 2004.  The veteran filed a notice of disagreement 
(NOD) with the denial of service connection for chronic low 
back pain in February 2006.  He filed a NOD with the initial, 
noncompensable rating for right ear disability, which he 
described as right ear pain and pressure and Eustachian tube 
dysfunction, later that month.  The RO issued a separate 
statement of the case (SOC) for each issue in October 2006 
(the SOC for right ear disability phrased the issue as right 
ear disability with a myringotomy, tube insertion, and a 
history of pain).  The veteran filed a separate substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) for each issue in November 2006.  

Given the veteran's assertions regarding the right ear 
disability, and the RO's development of the issue in the SOC, 
the Board has characterized the issue regarding the right ear 
disability as reflected on the title page.

In the March 2007 rating decision, the RO, inter alia, 
granted a higher initial rating of 10 percent for  tinea 
versicolor , effective November 1, 2004 (the effective date 
of the grant of service connection ), increased the rating 
for anxiety state to 10 percent, effective June 29, 2006; 
granted service connection and assigned an initial 10 percent 
rating for tinnitus; but denied service connection for a left 
eye condition, claimed as blurred vision, vitreous floaters 
and chronic marginal blepharitis.  The veteran filed a NOD 
with the ratings assigned for anxiety disorder and for 
tinnitus in May 2007, and the RO issued a SOC in July 2007.  
The veteran filed a substantive appeal in March 2008.  Also 
in March 2008, the veteran filed a NOD with the denial of 
service connection for a left eye condition and with the 
initial rating assigned for tinea versicolor.

As the right ear disability, tinea versicolor, and tinnitus 
claims on appeal involve requests for higher initial ratings 
following the grant of service connection, the Board has 
characterized the issues in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).  Moreover, although, during the pendency of 
the appeal, the RO increased rating for service-connected  
anxiety state from June 29, 2006, inasmuch as a higher rating 
for this condition is available before and after this date, 
and  the veteran is presumed to seek the maximum available 
benefit for a disability, the Board has characterized the 
appeal regarding this disability as encompassing the last  
two matters set forth on the title page.  Id.; AB v. Brown, 6 
Vet. App. 35, 38 (1993). 

The Board's decision on the claims for service connection for 
a low back disability; and for higher initial ratings for 
right ear disability with myringotomy, for  tube insertion, 
and for history of pain and for tinnitus; as well as the 
claim for a compensable rating for anxiety state, prior to 
June 29, 2006, is set forth below.  The claim for a rating in 
excess of 10 percent for anxiety state from June 29, 2006, 
along with the claims for service connection for a left eye 
condition, claimed as blurred vision, vitreous floaters, and 
chronic marginal blepharitis and for an initial rating in 
excess of 10 percent for tinea versicolor-for which the 
veteran has completed the first of two actions required to 
place these matters in appellate status-are  addressed in 
the remand following the order; these matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that, in March 
2008 correspondence, the veteran stated that he was 
submitting a "notice of disagreement" with the claims 
involving for residuals of chemical burns and corneal injury 
to both eyes, gastroesophageal reflux disease, anemia, chest 
and sternum pain, chemical hypersensitivity syndrome, and 
reactive airway and respiratory condition, and sacroiliac 
joint pain.  The Board notes that most of these claims were 
denied in the November 2005 rating decision and the appeal 
period has expired.  As these matters are not properly before 
the Board, they are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Competent, probative evidence does not establish that he 
veteran has, or ever has had,  a chronic low back disability.

3.  Since the November 1, 2004 effective date of the grant of 
service connection, the veteran's right ear disability with 
myringotomy, tube insertion, and history of pain has been 
manifested by pain and pressure in the ear.

4.  The veteran experiences bilateral tinnitus, a disorder 
which, under applicable legal authority, is assigned a single 
10 percent disability rating.

5.  Prior to June 29, 2006, the veteran's anxiety state was 
primarily self-controlled, and reflective of a mental 
condition that has been formally diagnosed but whose symptoms 
were not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disability are not met.  38 C.F.R. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

2.  The criteria for an initial, compensable rating for right 
ear disability with myringotomy, tube insertion, and history 
of pain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.87, Diagnostic Code 6211 (2004-
2007).

3.  The claim for an initial rating in excess of 10 percent 
for tinnitus is without legal merit.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2006-2007).

4.  The criteria for a compensable rating for anxiety state 
prior to June 29, 2006 have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic 
Code 9413 (2006-2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate an increased 
rating claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

Initially, the Board notes that, pertinent to the claim for a 
higher initial rating for tinnitus, the veteran has been 
notified of the reasons for the denial of the claim, and has 
been afforded the opportunity to present evidence and 
argument with respect to the claim.  The Board finds that 
these actions are sufficient to satisfy any duties to notify 
and assist owed the veteran.  As will be explained below, the 
claim lacks legal merit.  As the law, and not the facts, is 
dispositive of the claim, the duties to notify and assist 
imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

With respect to the claim for service connection for a low 
back disability, in a May 2005 pre-rating letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate a claim for service 
connection.  This letter also informed the veteran of what 
information and evidence must be submitted by the veteran and 
what information and evidence would be obtained by VA.  This 
letter specifically informed the veteran to submit any 
evidence in his possession pertinent to the claim.  The 
November 2005 rating decision reflects the initial 
adjudication of the claim after issuance of this letter.  
Hence, the May 2005 letter-which meets Pelegrini's content 
of notice requirements-also meets the VCAA's timing of 
notice requirement.  

The Board notes that the RO notified the veteran regarding 
the assignment of disability ratings and effective dates in 
an October 2006 post-rating letter.  However, the timing of 
this notice-after the last adjudication of the claim-is not 
shown to prejudice the veteran.  Because the Board  herein 
denies the claim for service connection, no disability rating 
or effective date is being, or will be, assigned.  
Accordingly, there is no possibility of prejudice to the 
veteran under the notice requirements of Dingess/Hartman.  

As for the claim for an initial, compensable rating for right 
ear disability with myringotomy, tube insertion, and history 
of pain, in a May 2005 pre-rating letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the then claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, and what information and evidence 
would be obtained by VA.  

The Board acknowledges that after the grant of service 
connection and assignment of an initial rating for right ear 
disability with myringotomy, tube insertion, and history of 
pain, the RO did not provide to the veteran a notice letter 
specific to the claim for a higher initial rating.  However, 
the veteran is not shown to be prejudiced by the omission of 
such notice.  After the veteran disagreed with the initial 
rating assigned, the October 2006 SOC set forth the criteria 
for higher ratings for the right ear disability (which 
suffices, in part, for Dingess/Hartman).  Moreover, in the 
October 2006 cover letter to the SOC, the RO provided the 
veteran general information regarding VA's assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts these determinations.  Because the 
veteran provided no additional information or evidence after 
the issuance of the SOC and the October 2006 letter, 
subsequent readjudication of the claim was unnecessary.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006), and 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(providing that readjudication of a claim following VCAA-
compliant notice is sufficient to cure a timing defect).  

The Board also points out that the veteran's written 
statements-to include June 2007 correspondence in which he 
stated that the Eustachian tube pain and pressure, and loud 
ringing in his ears, greatly interferes with his ability to 
effectively work with his clients and to teach his classes, 
as well as disrupting his personal happiness and life-
demonstrate an awareness of what was needed to support his 
claim for a higher initial rating.  See Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007).  Consequently, any omission in 
this regard was "cured by actual knowledge on the part of 
the claimant."  See Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir 2007).

As for the claim for a compensable rating for anxiety state 
prior to June 29, 2006,  in a December 2006 pre-rating 
letter, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate a claim 
for an increased rating for anxiety state, as well as what 
information and evidence must be submitted by the veteran, 
and what information and evidence would be obtained by VA.  
The letter also provided the veteran general information 
regarding VA's assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts these 
determinations.  The March 2007 rating decision reflects the 
initial adjudication of the claim after issuance of this 
letter.  Hence, the December 2006 letter-which meets 
Pelegrini's content of notice requirements-also meets the 
VCAA's timing of notice requirement. Further, the July 2007 
SOC set forth the criteria for higher ratings for anxiety 
state (which suffices for Dingess/Hartman).  

To the extent that the December 2006 letter did not meet the 
requirements of Vazquez-Flores, the veteran's written 
statements-to include September 2006 correspondence in which 
he stated that, due to high levels of stress in his personal 
and professional life, pending job loss, and history of 
anxiety and depression, he is experiencing reoccurring 
symptoms along with decreased concentration ability which 
greatly impacts his work efficiency and ability to perform 
his occupational tasks-reflect that he understood the 
relevant requirements, including the effect of his disability 
on his daily life and employment.  See Dalton, 21 Vet. App. 
at 30-31.  Consequently, any error in this regard was "cured 
by actual knowledge on the part of the claimant."  See 
Sanders, 487 F.3d at 889.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, and reports of VA examinations.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the veteran.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claims herein decided, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims herein decided.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture.  See Mayfield, 20 
Vet. App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such 
a determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

The veteran complains of chronic low back pain that he 
attributes to heavy lifting, physical readiness training, 
leg-press exercises and prolonged sitting during his military 
service.

The veteran's service medical records document complaints of 
and treatment for chronic low back pain, and assessments of 
low back pain, lumbar strain, questionable degenerative disc 
disease at S1, MLB (mechanical low back), and musculoskeletal 
low back pain.  However, April 2003 x-rays of the lumbar 
spine revealed no evidence of fracture, dislocation, or other 
bony abnormality and the disc spaces and soft tissues were 
normal.  The impression was a normal lumbar spine.  During 
his retirement examination, the veteran reported a history of 
low back pain and "scoliosis" of the lower back; however, 
clinical evaluation of the spine was normal.

Post service, a June 2005 VA examination report reflects 
complaints of recurrent low back pain.  Examination revealed 
full range of motion of the back without pain.  The examiner 
diagnosed the veteran with lumbago (low back pain), not 
interfering with functioning in work, activities of daily 
living, or recreation.

Thus, the pertinent medical evidence does not support a 
finding that the veteran has, or ever has had, a low back 
disability.  As indicated, none of the apparently provisional 
in-service diagnoses was supported by x-ray, and no back 
disability was shown at separation.  The Board notes the in-
and post-service assessment of low back pain; however, pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not constitute a disability for which 
service connection can be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub. nom.  Sanchez-Benitez v. 
Principi, 239 F. 3d 1356 (Fed. Cir. 2001);  Evans v. West, 12 
Vet. App. 22 (1998).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§§ 1110, 1131.  Thus, where, as here, the competent and 
persuasive medical does not establish that the veteran has a 
disability upon which to predicate a grant of service 
connection, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the assertions advanced by 
the veteran; however,  none of this evidence provides a basis 
for allowance of the claim.  As indicated above, the claim 
turns on the fundamental medical matter of whether the 
veteran has the claimed disability-a matter within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson not 
shown to possess appropriate medical training and expertise, 
the veteran is not competent to render a probative (i.e., 
persuasive) opinion on a medical matter, such as the 
diagnosis of a specific disability or opinion as to etiology 
of such a disability.  See, e.g., Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

In adjudicating the claim, the Board also has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as no competent, probative evidence supports the claim,  that 
doctrine is not for application, and the veteran's claim for 
service connection for a low back disability must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Higher Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection and consideration of the appropriateness 
of 'staged rating' (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.  More 
recently, the Court noted that, with regard to increased 
ratings claims, a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505, 509-10 (2007).

A.  Right Ear Disability With Myringotomy, Tube Insertion, 
and History of Pain

The veteran's right ear disability with myringotomy, tube 
insertion, and history of pain has been assigned a 
noncompensable rating under Diagnostic Code 6299-6211, which 
indicates that the disability is being evaluated, by analogy, 
to perforation of the tympanic membrane.  See 38 C.F.R. §§ 
4.20 and 4.27.  Under Diagnostic Code 6211, a 0 percent 
rating is available for perforation of the tympanic membrane.

Considering the pertinent evidence of record, the Board finds 
that a compensable rating for the veteran's right ear 
disability with myringotomy, tube insertion, and history of 
pain is not assignable at any point since the November 1, 
2004 effective date of the grant of service connection.

In June 2007 correspondence, the veteran stated that the 
Eustachian tube pain and pressure, and loud ringing in his 
ears, greatly interferes with his ability to effectively work 
with his clients and to teach his classes, as well as 
disrupting his personal happiness and life.  He also stated 
that he has a muffling sound in his ears and that the 
muffling, pain, and pressure make it very hard to hear and to 
concentrate.  

The veteran's service medical records reflect complaints of 
sinus pain and a full and muffled feeling in the right ear in 
February 2004.  The veteran complained of right ear pressure 
in March 2004 and was diagnosed with a simple rupture of the 
right tympanic membrane.  Subsequent March 2004 records show 
complaints of right ear pain and pressure and a diagnosis of 
ETD (Eustachian tube dysfunction), and that the veteran 
underwent a right ear myringotomy and PE (pressure 
equalization) tube insertion.  A final March 2004 record 
reflects that the veteran has a ETD causing pain and pressure 
that was now relieved, and an April 2004 record reflects that 
the ETD was no longer symptomatic and that audiogram revealed 
normal hearing in both ears.  His retirement examination 
report reflects a right ear tympanostomy tube and no right 
ear hearing loss.  On the contemporaneous report of medical 
history, the examiner noted that the veteran had ear pressure 
with myringotomy and tympanostomy tube insertion two to three 
weeks ago, that the condition had improved, and that the 
veteran was hearing well.  On a contemporaneous report of 
medical assessment, the examiner noted the recent 
myringotomy/tympanostomy tube and indicated that the veteran 
had no current problems.

Post service, on June 2005 VA examination, the veteran 
reported a history of sinus symptoms and right ear pressure 
with ETD, that pressure equalizing tube was placed in the 
right tympanic membrane, and that he currently has no 
symptoms.  Examination of the ears revealed normal pinna and 
tympanic membranes with a PE tube in the right tympanic 
membrane.

A February 2006 private treatment note reflects complaints of 
right ear pressure and a feeling of being "constantly 
underwater" but no significant change in symptoms since the 
myringotomy tube was placed in 2004.  

A later February 2006 private treatment note reflects that 
the pressure equalization tube extruded in the right ear 
canal.  The veteran reported that he noticed that one month 
ago he had increased pressure and ringing in his right ear 
that was not present previously.  He denied any hearing loss 
in either ear.  Examination revealed a tympanostomy tube 
sitting within the canal.  The tympanic membrane was normal 
in appearance.  The tube was removed without difficulty.  The 
tympanic membrane had good motion and no fluid within the 
middle ear cavity.  Hearing test using a tuning fork showed 
that air conduction was greater than bone conduction 
bilaterally.  The diagnoses were a retained tympanostomy tube 
in the right ear canal and ETD.

A May 2006 private treatment note reflects that the veteran 
had a PE tube removed from the right ear but now reported 
that pressure and pain were back.  Examination revealed clear 
tympanic membranes with decreased movement on the right side.  
The diagnosis was ETD with tinnitus.

July 2006 private treatment notes reflect a history of 
removal of the previous vent tube in February 2006, 
complaints of pain and pressure behind the right ear, and 
that the veteran underwent a right ear tympanotomy with vent 
tube placement.  The veteran denied hearing loss.

An August 2006 private treatment note reflects no problems 
with the tube and that the most recent audiogram showed 
perfect hearing and perfect tympanic membranes bilaterally.

Collectively, the aforementioned medical evidence reflects 
that since November 1, 2004, the veteran's right ear 
disability with myringotomy, tube insertion, and history of 
pain has been primarily manifested by pain and pressure in 
the ear..  As Diagnostic Code 6211 does not provide for a 
compensable rating the Board has considered other potentially 
applicable diagnostic codes.  However, in the absence of 
chronic suppurative otitis media, mastoiditis, or 
cholesteatoma, chronic nonsuppurative otitis media with 
effusion, otosclerosis, peripheral vestibular disorders, 
Meniere's syndrome, loss of auricle, malignant neoplasm of 
the ear, benign neoplasms of the ear, or chronic otitis 
externa, a compensable rating is not warranted under 
Diagnostic Codes 6200 through 6210.  Furthermore, the record 
fails to show, and the veteran denies, that the right ear 
disability has manifested in hearing loss.  

The Board notes that the veteran has complained of tinnitus 
in association with his right ear disability with 
myringotomy, tube insertion, and history of pain.  However, 
the veteran is already receiving a 10 percent rating for his 
service-connected tinnitus.  The Board points out that 
evaluation of the same disability under various diagnoses is 
to be avoided, as is the evaluation of the same manifestation 
under different diagnoses.  See 38 C.F.R. § 4.14 (2007).

At no point during the period in question has the 
symptomatology of the veteran's right ear disability with 
myringotomy, tube insertion, and history of pain more nearly 
approximated the level of disability contemplated in a 
compensable rating under any of the above-mentioned 
Diagnostic Codes.  

For all the foregoing reasons, the Board finds that the 
veteran's service-connected right ear disability with 
myringotomy, tube insertion, and history of pain 
symptomatology has more nearly approximated the criteria for 
the 0 percent rather than the 10 percent rating for the 
period since the November 1, 2004 effective date of the grant 
of service connection.  See 38 C.F.R. § 4.7.  As the criteria 
for the next higher, 10 percent, rating have not been met 
during this period, it logically follows that the criteria 
for any higher rating likewise are not met.

B.  Anxiety State

The veteran's anxiety state has been assigned a 
noncompensable rating prior to June 29, 2006 under Diagnostic 
Code 9413.  However, the actual criteria for rating the 
veteran's disability are set forth in a General Rating 
Formula for evaluating psychiatric disabilities other than 
eating disorders.  See 38 C.F.R. § 4.130 (2007).

Pursuant to the General Rating Formula, a noncompensable 
rating is assigned where a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.

A 10 percent rating is assigned when there is occupational 
and social impairment due to mild and transient symptoms that 
decrease work efficiency and ability to perform occupational 
tasks only during significant stress or with symptoms 
controlled by continuous medication.

A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.

In September 2006 correspondence, the veteran stated that, 
due to high levels of stress in his personal and professional 
life, pending job loss, and history of anxiety and 
depression, he is experiencing reoccurring symptoms along 
with decreased concentration ability which greatly impacts 
his work efficiency and ability to perform his occupational 
tasks.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a) (2007).

Considering the pertinent evidence in light of the above, the 
Board finds that a compensable rating for the veteran's 
anxiety state is not assignable at any point prior to June 
29, 2006.

The report of the veteran's service retirement examination 
report reflects a normal clinical psychiatric evaluation.  
Moreover, on the contemporaneous report of medical history 
prepared by the veteran, although he reported a history of 
stress and anxiety in the 1980s, at which time he was treated 
with counseling, he indicated that he had no current 
problems.

Post service, during a June 2005 VA examination, the veteran 
reported a history of depression and anxiety for which he 
received weekly counseling but stated that he now is able to 
control the symptoms by meditating and deep breathing 
exercises.  He was not taking medication and he was no longer 
receiving regular mental health services.  He also had not 
lost work time or had social impairment.  The diagnosis was 
anxiety state, unspecified, now controlled with self-care.

During an August 2005 VA psychiatric evaluation, the veteran 
reported a history of depressive and anxiety symptoms 
beginning in childhood but not seeking treatment until after 
joining the Navy.  He stated that since childhood he has 
experienced regular, almost daily, low mood, fearfulness, 
shyness, confusion about his moods, and introversion, which 
affected his social life.  He described his anxiety as 
crippling, noting that he would experience a flush over his 
body like a wave of water.  He stated that throughout his 
career in the Navy he had struggled with his anxiety and 
depression and had utilized psychotherapy and medication to 
manage his symptoms.  He stated that his symptoms, though 
extremely uncomfortable, did not affect his ability to do his 
job.  He also reported experiencing two to three panic 
attacks within the span of a year, beginning in 1996, and 
that he had presented to the emergency room for one of them.  
He noted that he has not had similar symptoms since 1997.  He 
denied symptoms of agoraphobia or social phobia, though he is 
quite shy.  He denied any history of suicidal ideation or 
behavior as well as symptoms of mania or psychosis.  He 
stated that he is currently doing well and is not in need of 
services, but stated that as recently as a few months ago he 
was experiencing heightened anxiety and difficulty sleeping, 
which he attributed to his transitioning out of the Navy.  He 
noted that, although he is functioning well currently, 
feeling that his depression is under control, he did report 
that he still experiences anxiety every day but that it is 
manageable.  He commented that he has learned to live with 
his anxiety.  As for current stressors, the veteran reported 
marital dissatisfaction and occupational stress of working a 
temporary job.  He stated that he copes with his symptoms of 
anxiety with regular exercise, eating well, and generally 
taking care of himself.

Mental status examination revealed a well-groomed male 
dressed in clean casual clothing.  He was alert and oriented 
in all spheres.  He was cooperative with the interview 
process.  Behavior was within normal limits with no 
psychomotor agitation or retardation.  He maintained good eye 
contact.  Speech was of normal rate, rhythm, and tone.  Mood 
was good.  Affect was full and appropriate.  No psychotic 
thinking was evident.  Insight and judgment were poor.  
Impulse control was intact as were cognition and memory.  The 
examiner noted problems with primary support and occupational 
stressors.  The examiner stated that the veteran is not 
currently homicidal or suicidal and contracts for safety, 
considering him to be a low risk for suicidal behavior with 
no history of suicidal ideation or behavior.  The examiner 
stated that no follow-up with mental health services was 
required.

Collectively, the aforementioned medical evidence reflects 
that prior to June 29, 2006, the veteran's anxiety state has 
been primarily manifested by anxiety that was self-
controlled.  This is reflective of a mental condition that 
has been formally diagnosed but whose symptoms were not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication 
contemplated in the currently assigned noncompensable rating.

At no point during the period in question has the veteran's 
anxiety state symptomatology more nearly approximated the 
level of disability contemplated in a compensable rating.  In 
this regard, the medical evidence does not show that he had 
mild and transient symptoms that decreased work efficiency 
and ability to perform occupational tasks only during 
significant stress or with symptoms controlled by continuous 
medication that are characteristic of a 10 percent rating.  
Rather, during the June 2005 VA examination, the veteran 
stated that he was able to control the symptoms by meditating 
and deep breathing exercises, and that he was not taking 
medication.  He also indicated that he had not lost work time 
or had social impairment.  In addition, during the August 
2005 VA examination, the veteran stated that he was doing 
well and not in need of services.  He noted that he still 
experiences anxiety every day but that it is manageable.  
Furthermore, the August 2005 examiner stated that no follow-
up with mental health services was required.

During the August 2005 VA examination, the veteran stated 
that he had recently experienced heightened anxiety and 
difficulty sleeping.  While anxiety and chronic sleep 
impairment are among the criteria for the 30 percent rating, 
here, the aforementioned findings do not warrant a higher 
rating, as the veteran stated during both examinations that 
he has been able to control his symptoms.  Furthermore, he 
indicated that the increase in symptoms had been temporary, 
attributing it to his transitioning out of the Navy, and not 
a part of his overall disability picture.  

Based on the foregoing, the Board finds that the veteran's 
service-connected anxiety state symptomatology has more 
nearly approximated the criteria for the 0 percent rather 
than the 10 percent rating for the period prior to June 29, 
2006.  See 38 C.F.R. § 4.7.  As the criteria for the next 
higher, 10 percent, rating have not been met during this 
period, it logically follows that the criteria for higher 
rating of 30, 50, 70 or 100 percent likewise have not been  
met.

C.  Both  Disabilities

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that either the 
right ear or psychiatric disability under consideration has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b) (cited to in 
the July 2007 SOC).  In this regard, the Board notes that 
neither disability has objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating).  There also is no evidence that any of 
the disabilities has necessitated frequent periods of 
hospitalization, or has otherwise rendered inadequate the 
regular schedular standards.  In the absence of evidence of 
any of the factors outlined above, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) for 
either disability have not been met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of either disability, pursuant to 
Fenderson or Hart (as appropriate), and each  above-
referenced claim for higher rating must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against assignment of 
any higher rating either disability addressed above, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56.

D.  Tinnitus

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised, effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent rating is assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2 (2007).

In May 2007, the veteran disagreed with the initial 10 
percent rating assigned for his tinnitus.  The RO denied an 
increased rating because, under Diagnostic Code 6260, a 10 
percent rating is the maximum schedular evaluation 
assignable.  On his March 2008 substantive appeal, the 
veteran requested reevaluation of his tinnitus in his right 
and left ears, essentially requesting separate 10 percent 
disability ratings (one for each ear) for bilateral tinnitus.

In this case, the veteran predicates his claim on the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Smith v. Nicholson, 19 Vet. App. 63, 78, 
(2005), in which the Court held that the pre-1999 and pre-
June 13, 2003 versions of Diagnostic Code 6260 required that 
VA assign dual 10 percent ratings for "bilateral" tinnitus 
where it was perceived as affecting both ears.  VA appealed 
this decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit reversed the decision of the Court and 
concluded that the Court erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.

As indicated above, the veteran has been assigned the maximum 
schedular rating available for his service-connected 
tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  As 
there is no legal basis upon which to award separate 
schedular ratings for tinnitus in each ear, the veteran's 
appeal must be denied based on lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for a low back disability is denied.

An initial, compensable rating for right ear disability with 
myringotomy, tube insertion, and history of pain is denied.

An initial rating in excess of 10 percent for tinnitus is 
denied.

An increased (compensable) rating for anxiety state, prior to 
June 29, 2006, is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim remaining on appeal is warranted.

The Board notes that the RO increased the rating for anxiety 
state to 10 percent, effective June 29, 2006, based on a 
private medical report submitted by the veteran.  That report 
reflects complaints of decreased concentrating ability and a 
history of depression treated with medication in the 1980s.  
The veteran stated that his symptoms had returned since 
having increased stress in his life.  The veteran reported 
mild anxiety, which he usually self treats, and depression.  
The physician diagnosed depression and noted a recurrence of 
symptoms.  The veteran declined evaluation by behavioral 
health services.

Later, during a January 2007 VA examination, conducted at the 
U.S. Naval Hospital in Yokosuka, Japan, the veteran stated 
that he has had recent anxiety symptoms brought on by 
stresses in his family life with his wife of 10 years and in 
relationship to his civilian work on Atugi base.  He 
described decreases in energy level, appetite, and ability to 
concentrate at work.  However, the report does not provide 
the results of a mental status examination, if conducted, or 
a GAF score, if assigned.  Instead, the examiner stated that 
it is difficult to assess the impact of the veteran's 
symptoms based on one brief visit and noted that the veteran 
would follow up in 6 to 8 weeks after initiating SSRI 
(selective serotonin reuptake inhibitor) treatment.  

Thus, the Board finds that the January 2007 examination 
report is inadequate for rating purposes.  To ensure that the 
record accurately reflects the current severity of the 
disability, the Board finds that a more contemporaneous 
examination is needed to properly evaluate the service-
connected anxiety state.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

Accordingly, the RO should arrange for the veteran to undergo 
VA examination, by an appropriate physician, at a VA medical 
facility. The veteran is hereby advised that failure to 
report for the scheduled VA examination, without good cause, 
shall result in a denial of the claim for increase.  See 38 
C.F.R. § 3.655(b).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member. Id.  If the 
veteran fails to report to the scheduled examination, the RO 
must obtain and associate with the claims file any copy(ies) 
of notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.

Prior to arranging for further examination of the veteran, 
the RO should obtain all outstanding records of psychiatric 
treatment, which the record reflects that the veteran has 
started receiving.  The RO must obtain and associate with the 
claims file all outstanding medical records of treatment for 
the veteran's anxiety state from the U.S. Naval Hospital in 
Yokosuka, Japan following the current procedures set forth in 
38 C.F.R. § 3.159 as regards requesting records from Federal 
facilities.

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should also ensure 
that its notice to the veteran meets the requirements of 
Vazquez-Flores, as regards the claim for a higher rating, to 
the extent applicable.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  The RO's adjudication of the claim should include 
continued consideration of whether staged rating, pursuant to 
Hart (cited to above), is warranted.  

Finally. with respect to the claims for service connection 
for a left eye condition, claimed as blurred vision, vitreous 
floaters, and chronic marginal blepharitis and for an initial 
rating in excess of 10 percent for tinea versicolor, as 
indicated in the introduction, above, the veteran filed a 
timely NOD.

By filing a timely NOD with the denials of service connection 
and the initial rating assigned for the disabilities noted 
above, the veteran has initiated appellate review on these 
issues.  38 C.F.R. § 20.302(a) (2007).  However, the RO has 
yet to issue a SOC with respect to these claims, the next 
step in the appellate process.  See 38 C.F.R. § 19.29 (2007); 
Manlincon v. West, 12 Vet. App. 238, 240- 41 (1999); Holland 
v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these 
matters must be remanded to the RO for the issuance of a SOC.  
Id.  The Board emphasizes, however, that to obtain appellate 
review of any issue not currently in appellate status, a 
perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2007).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
medical records of treatment for the 
veteran's anxiety state from the U.S. 
Naval Hospital in Yokosuka, Japan 
following the current procedures set forth 
in 38 C.F.R. § 3.159 as regards requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send to the veteran a 
letter requesting that he provide 
sufficient information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
for a rating in excess of 10 percent for 
anxiety state since June 26, 2006.  The RO 
should also explain the type of evidence 
that is his ultimate responsibility to 
submit.  

The RO should ensure that its letter meets 
the requirements of Vazquez-Flores (cited 
to above), as appropriate, and the RO 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo a VA 
examination, by a  psychiatrist, at a VA 
medical facility.  The entire claims file, 
to include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and the 
report of the examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
psychological testing, if warranted) 
should be accomplished (with all findings 
made available to the requesting 
psychiatrist prior to the completion of 
his or her report), and all clinical 
findings should be reported in detail.

The psychiatrist should render specific 
findings with respect to the existence and 
extent (or frequency, as appropriate) of: 
memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal ideation; 
and delusions and/or hallucinations.  The 
psychiatrist also should render a multi-
axial diagnosis, including assignment of a 
GAF score representing the level of 
impairment due to the veteran's anxiety 
state.

The psychiatrist should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) report

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file any 
copy(ies) of notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent facility. 

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for a rating 
in excess of 10 percent for anxiety state, 
since June 26, 2006.  If the veteran 
fails, without good cause, to report to 
the scheduled psychiatric examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the 
claim for increase, on the merits, in 
light of all pertinent evidence and legal 
authority, to include continued 
consideration of whether staged rating, 
pursuant to Hart, cited to above, is 
warranted.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran an appropriate SSOC that includes 
clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

9.  The RO must furnish to the veteran a 
SOC with the claims for service connection 
for a left eye condition, claimed as 
blurred vision, vitreous floaters, and 
chronic marginal blepharitis, and for an 
initial rating in excess of 10 percent for 
tinea versicolor.  The RO should also 
provide to the veteran a VA Form 9 (Appeal 
to Board of Veterans' Appeals), and afford 
him the applicable time period for 
submitting a perfected appeal on those 
issues.

The veteran is hereby reminded that to 
obtain appellate review of any matter not 
currently in appellate status-
specifically, those noted above-a timely 
appeal must be perfected (herein, within 60 
days of the issuance of the SOC).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


